Title: From Thomas Jefferson to the Senate, 22 December 1801
From: Jefferson, Thomas
To: Senate, the


          
            Gentlemen of the Senate.
          
          The states of Georgia and Tennissee being peculiarly interested in our carrying into execution the two acts passed by Congress on the 19th. of February 1799. (chap. 115.) and 13th. of May 1800. (chap. 62.) commissioners were appointed early in summer, and other measures taken for the purpose. the objects of these laws requiring meetings with the Cherokees, Chickasaws, Choctaws and Creeks, the inclosed instructions were prepared for the proceedings with the three first nations. our applications to the Cherokees failed altogether. those to the Chickasaws produced the treaty now laid before you for your advice & consent, whereby we obtained permission to open a road of communication with the Missisipi territory; the Commissioners are probably at this time in conference with the Choctaws. further information having been wanting, when these instructions were formed, to enable us to prepare those respecting the Creeks, the Commissioners were directed to proceed with the others. we have now reason to believe the conferences with the Creeks cannot take place till the Spring.
          
          The journals and letters of the Commissioners relating to the subject of the treaty now inclosed, accompany it.
          
            Th: JeffersonDec. 22. 1801.
          
        